Exhibit 10(c)

WELLS FARGO & COMPANY

LONG-TERM INCENTIVE COMPENSATION PLAN

STOCK AWARD AGREEMENT

 

Name:    David A. Hoyt     Grant Date(s):   See Section 2 below   I.D. Number:
   [Redacted]     Number of Shares:   See Section 3 below  

 

1. Award. Wells Fargo & Company (the “Company”) has awarded you Stock Awards for
shares of Wells Fargo & Company common stock (“Shares”) in payment of a portion
of your Annual Base Salary (as defined below) as provided in this Award
Agreement. Each Stock Award entitles you to receive a number of Shares
determined as of each Grant Date (as defined below) pursuant to Section 3 below
and subject to the other terms and conditions set forth in the Company’s
Long-Term Incentive Compensation Plan (the “Plan”) and this Award Agreement.

Your “Annual Base Salary” earned for 2009 and for any year thereafter shall be
$3,866,667 unless otherwise determined from time to time by the Board of
Directors of the Company or the Committee in its discretion, and shall be paid
in cash and Shares. A total of 81.90% of your Annual Base Salary, net of
applicable tax withholdings and deductions, shall be paid to you in Shares
(“Annual Stock Base Salary”) pursuant to the terms of this Award Agreement. The
amount of Annual Base Salary payable for each pay period ending on or after
August 15, 2009 (“Net Pay Periods”), net of applicable tax withholdings and
deductions, in accordance with established Company payroll procedures is
referred to herein as your “Net Pay Period Base Salary.”

 

2. Grant Date. For purposes of this Award Agreement, each “Grant Date” for a
Stock Award shall be the pay end date for each pay period beginning with the pay
end date for the pay period ending on August 15, 2009, and continuing consistent
with the Company’s established payroll procedures until this Award Agreement is
terminated or amended by the Committee in its discretion. Stock Awards will be
granted only to the extent you have accrued Base Salary during the relevant pay
period.

 

3. Number of Shares. The number of Shares awarded hereunder on each Grant Date
shall be determined by dividing the Net Pay Period Base Salary payable in Shares
as calculated below by the Fair Market Value on the Grant Date (or the
immediately preceding date if the New York Stock Exchange (“NYSE”) is closed on
the applicable Grant Date). Your Net Pay Period Base Salary shall be paid in
prorata amounts of cash and Shares throughout the Net Pay Periods of the
applicable year calculated such that for the applicable year you will earn and
be paid the Annual Stock Base Salary in Shares and the remainder of the Annual
Base Salary in cash.

If any fractional share results, the Share amount shall be rounded down to the
nearest whole share with cash paid in lieu of the fractional share. The Shares
granted will be issued on the Grant Date or as soon thereafter as
administratively practicable in accordance with established payroll procedures.

 

4. Vesting. Each Share issued pursuant to a Stock Award granted under this Award
Agreement shall be fully vested as of the Grant Date.

 

5. Termination. If you cease to be an Employee for any reason, including due to
your death or permanent disability (as determined by the Company), you shall be
entitled to receive a final Stock Award(s) determined in accordance with
Section 3 above for any portion of your Annual Stock Base Salary which has
accrued for the relevant pay period(s) through your date of termination of
employment but not yet been paid. You shall have no further right or entitlement
to any other Stock Award hereunder following your date of termination of
employment.

 

6. Nontransferable. Unless the Committee provides otherwise, (i) no rights under
this Stock Award will be assignable or transferable, and neither you nor your
Beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Stock Award, and (ii) the rights and the benefits
of this Stock Award may be exercised and received during your lifetime only by
you or your legal representative.

 

7. Other Restrictions; Amendment. The issuance of Shares under this Award
Agreement is subject to compliance by the Company and you with all applicable
legal requirements applicable thereto, including tax withholding obligations,
and with all applicable regulations of any stock exchange on which the common
stock may be listed at the time of issuance. The Company may delay the issuance
of shares of common stock hereunder to ensure at the time of issuance there is a
registration statement for the shares in effect under the Securities Act of
1933. The Committee may, in its sole discretion and without your consent, at any
time terminate, suspend or modify this Award Agreement.



--------------------------------------------------------------------------------

8. Transfer Restrictions. As a condition to receiving each Stock Award, and
notwithstanding termination of employment other than due to death or permanent
disability, you agree to hold and not transfer, for the entire period during
which the Company has any obligations outstanding under the Troubled Asset
Relief Program (the “Restriction Period”), 100% of the Shares received. Such
transfer restrictions shall terminate upon the earlier of the end of the
Restriction Period or the date of your death or permanent disability.

 

9. Additional Provisions. This Award Agreement is subject to the provisions of
the Plan. Capitalized terms not defined in this Award Agreement are used as
defined in the Plan. If the Plan and this Award Agreement are inconsistent, the
provisions of the Plan will govern. Interpretations of the Plan and this Award
Agreement by the Committee are binding on you and the Company.

 

10. No Employment Agreement. Neither the award to you of the Stock Awards nor
the delivery to you of this Award Agreement or any other document relating to
the Stock Awards will confer on you the right to continued employment with the
Company or any Affiliate.

 

11. Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon the termination of your service with the
Company for any reason, the Company determines that you are a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), your Stock Awards, if subject to payment upon such
termination, will not be paid before the date that is the first business day
following the six-month anniversary of such termination or, if earlier, upon
your death. This provision only applies if required pursuant to Section 409A.

 

12. Section 409A. This Award is intended to comply with the requirements of
Section 409A and applicable Treasury Regulations or other binding guidance
thereunder. Accordingly, all provisions included in this Award Agreement, or
incorporated by reference, will be interpreted and administered in accordance
with that intent. If any provision of the Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended or
limited so as to avoid the conflict.

The Company has awarded you the Stock Awards in accordance with the foregoing
terms and conditions and in accordance with the provisions of the Plan. By
signing below, you hereby agree to the foregoing terms and conditions of this
Award Agreement.

 

 

David A. Hoyt